Citation Nr: 0116321	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  98-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
service-connected gastritis in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 through 
March 1946.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a June 2000 
rating decision of the RO in Montgomery, Alabama that granted 
the veteran's claim for a compensable rating for his service 
connected gastritis and assigned a 30 percent disability 
rating for this condition.  In August 2000, the veteran 
expressed his disagreement with this rating evaluation.

In October 1999, a hearing before Bettina S. Callaway, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107 (b) (c) (West 1991 & Supp. 2000).  A 
transcript of that hearing has been associated with the 
record on appeal.

This case was before the Board previously in December 1999, 
when it was remanded in order to obtain private and VA 
treatment records and to schedule the veteran for an 
additional VA examination.  The requested development has 
been completed.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.
2. Since August 1997, the veteran's service connected 
gastritis has been manifested by symptoms of nausea, 
vomiting, dyspepsia and diarrhea. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected gastritis have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 
4.1; 4.2; 4.3; 4.7; 4.10; 4.14, 4.40; 4.114, Diagnostic Code 
7307 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

Although the RO has not had an opportunity to consider this 
new law in the context of this claim, the record reflects 
that with respect to the veteran's claim for an increased 
rating for gastritis, the requirements of this new law have 
been satisfied and a decision may be entered with respect to 
that issue without referring the case to the RO for its 
consideration of the implication of the new law.  In this 
regard, the Board observes that the veteran has been informed 
in the SOC of that evidence which would be necessary to 
substantiate his claim, and the record includes the reports 
of examination conducted for VA purposes in connection with 
them.  It also contains the veteran's relevant treatment 
records, and there have been no assertions by the veteran or 
his representative that additional relevant records are 
available.  Under these circumstances, the Board concludes 
that VA has met its duty to assist in developing the facts 
pertinent to this claim pursuant to the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
that no further development in this regard is required.

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

A review of the record reveals that the veteran was service-
connected for gastritis in 1946, and was assigned a 
noncompensable rating for this condition.  In August 1997, 
the veteran filed a claim for a compensable rating for 
gastritis.


Treatment records from the VA Medical Center (VAMC) in 
Tuscaloosa, Alabama, that have been obtained and associated 
with the claims file, reveal that the veteran has sought 
treatment intermittently since 1994 for complaints of 
diarrhea and dyspepsia.

At a May 1998 VA examination, the veteran complained of loose 
bowels, stomach and epigastric discomfort.  He stated that he 
took over-the-counter medications for stomach pain.  The 
veteran reported that when he experienced diarrhea, he took 
Zantac - particularly if blood was present in his stool.  The 
veteran reported episodes of vomiting several times per 
month.  He reported a recent weight loss of 15 pounds and a 
poor appetite.  Upon physical examination, the examiner 
reported a soft abdomen and normal bowel.  The examiner's 
diagnosis was dyspepsia, with a history of gastritis.

At the hearing before the Board in October 1999, the veteran 
testified that the severity of his service-connected 
gastritis was increasing.  He indicated that his condition 
was manifested by symptoms of diarrhea, burping, a 20-pound 
weight loss, and stomach pain.

The veteran was again examined for VA purposes in March 2000.  
The veteran reported a narrative history that included 
prescription medication for diarrhea and dyspepsia.  As 
recently as two days prior to the examination, the veteran 
had been treated at VAMC Tuscaloosa for complaints of 
diarrhea, vomiting and nausea.  The veteran reported that he 
avoided fried food and spicy food because eating these foods 
cause him to experience abdominal cramps and diarrhea.  He 
also stated that he developed epigastric pain soon after 
eating, which lasted for several hours and occurred every 
time he ate.  Physical examination revealed a soft abdomen, 
normal rectal examination, and normal bowel sounds.  X-ray 
examination showed normal duodenal and esophageal mucosa 
pangastritis and atrophy.  The examiner's diagnosis of 
gastritis was confirmed by an endoscopy and was characterized 
as moderately severe.  There was no evidence of 
gastrointestinal bleeding and the veteran was not anemic.

The veteran's service-connected gastritis is currently 
evaluated as 30 percent disabling pursuant to Diagnostic Code 
7307 for hypertrophic gastritis (identified by gastroscope).  
A 30 percent disability rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent disability rating is assigned for 
chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas.

The veteran has reported consistent symptoms of gastritis 
since initiating his claim for a compensable rating.  He 
experiences stomach pain, diarrhea, vomiting and nausea.  
However, the endoscopy report, from the March 2000 
examination, was negative for findings of hemorrhages or 
large ulcerated or eroded areas.

The veteran's symptoms satisfy the criteria for a 30 percent 
disability rating under Diagnostic Code 7307 because he 
suffers from chronic gastritis and exhibits symptoms of the 
disorder.  With regard to the criteria for the 60 percent 
rating, the medical evidence of record does not show 
hemorrhages or large ulcerated or eroded areas.  Accordingly, 
the Board concludes that the criteria for a disability rating 
for gastritis in excess of 30 percent have not been met.  
38 C.F.R. § 4.114, Diagnostic Code 7307 (2000).


ORDER

Entitlement to an increased disability rating for service 
connected gastritis in excess of 30 percent disabling is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

